Exhibit 10.2

 

EXECUTION VERSION

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) dated this 3rd day of
March 2013 is entered into by and between Tuesday Morning Corporation (the
“Company”) and Brady Churches (the “Consultant”).  For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                      Consulting Period.  The Company shall
retain the Consultant pursuant to the terms of this Agreement, and the
Consultant shall provide the “Services” (as defined in Section 2 hereof), for a
term of one year from the date of this Agreement.  Notwithstanding the
foregoing, the Consultant or the Company may terminate the consulting
arrangement hereunder at any time and for any reason (or no reason) by providing
the other party with at least 10 calendar days’ advance written notice of such
termination.  The period of time during which the Consultant is performing
services to the Company hereunder shall be referred to herein as the “Consulting
Period.”

 

2.                                      Services.  During the Consulting Period,
the Company hereby retains the Consultant to  perform such services as the
Company may reasonably request from time to time, including, without limitation,
(a) providing transition services to facilitate a smooth transition of the
Consultant’s job responsibilities to the Consultant’s successor, and (b)
responding and providing information with regard to matters in which the
Consultant has knowledge as a result of the Consultant’s prior employment with
the Company, including, but not limited to selecting merchandise (the
“Services”).  The Consultant may perform the Services at such times and in such
manner as reasonably requested by the Company from time to time; provided that,
the Consultant may perform the Service from any location of the Consultant’s
choice and so long as the Consultant is available to report by telephone or in
person as reasonably requested by the Company.  The Consultant shall report
directly to the Company’s chief executive officer.  The Company shall neither
have nor exercise any control over the methods by which the Consultant
accomplishes the performance of the Services. The Consultant agrees to provide
up to seven hours of Services per week, and shall not be obligated to provide
more than seven hours of Services per week.

 

3.                                      Consulting Fees; Business Expenses.  In
consideration for the services, the Company shall pay to Consultant (i) $125,000
in a single lump sum payment on March 11, 2013 by wire transfer to an account
designated by the Consultant and (ii)$96,000 in 12 consecutive equal monthly
payments of $8,000 commencing on April 1, 2013.  In the event (A) the Consultant
terminates this Agreement, or (B) the Company terminates this Agreement due to a
breach of the Separation Agreement by and between the Company and the Consultant
dated the date of this Agreement (the “Separation Agreement”) or a breach of the
Employment Agreement occurring after March 3, 2013, the Company shall have no
further obligation to pay consulting fees to Consultant beginning with the first
day of the calendar month following such termination; provided that in no event
will the Consultant have any obligation to repay any amounts previously paid to
the Consultant under this Agreement.  In addition, upon presentation of
appropriate documentation, the Consultant shall be reimbursed, in accordance
with the Company’s expense reimbursement policy, for all reasonable business
expenses incurred in connection with the Consultant’s performance of the
Services. In compliance with Section 409A (as defined in the Employment
Agreement), the amount of expenses eligible for reimbursement during any
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other calendar year; the reimbursement of eligible expense shall be made
on or before December 31 of the calendar year following the calendar year in
which the expense was incurred; the reimbursement(s) shall not be subject to
liquidation or exchange for another benefit; and each reimbursement payment
shall be one of a series of separate payments (and each shall be construed as a
separately identified payment) for purposes of Section 409A.

 

1

--------------------------------------------------------------------------------


 

4.                                      Independent Contractor Status.  The
Consultant acknowledges and agrees that the Consultant’s status at all times
shall be that of an independent contractor, and that the Consultant may not, at
any time, act as a representative for or on behalf of the Company for any
purpose or transaction, and may not bind or otherwise obligate the Company in
any manner whatsoever without obtaining the prior written approval of the
Company therefor.  The parties hereby acknowledge and agree that all consulting
fees paid pursuant to Section 3 hereof shall represent fees for services as an
independent contractor, and shall therefor be paid without any deductions or
withholdings taken therefrom for taxes or for any other purpose.  The Consultant
further acknowledges that the Company makes no warranties as to any tax
consequences regarding payment of such fees, and specifically agrees that the
determination of any tax liability or other consequences of any payment made
hereunder is the Consultant’s sole and complete responsibility and that the
Consultant will pay all taxes, if any, assessed on such payments under the
applicable laws of any federal, state, local or other jurisdiction and, to the
extent not so paid, will indemnify the Company for any taxes so assessed against
the Company.  The Consultant also agrees that during the Consulting Period, the
Consultant shall not be entitled to participate in any of the employee benefit
plans or arrangements of the Company, except as provided under the Separation
Agreement.

 

5.                                      Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, without regard to the choice of law principles thereof.

 

6.                                      Assignment.  This Agreement is personal
to each of the parties hereto.  Except as provided in this Section 6, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company.

 

7.                                      Notices.  For purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery, if delivered by hand, (b) on the date of transmission, if delivered
by confirmed facsimile or electronic mail, (c) on the first business day
following the date of deposit, if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Consultant:

At the address (or to the facsimile number)

 

shown on the records of the Company.

 

 

If to the Company:

Tuesday Morning Corporation

 

6250 LBJ Freeway

 

Dallas, Texas 75240

 

Attn: General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

8.                                      Severability.  To the extent that any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

9.                                      Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

10.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Consultant and such officer
or other authorized individual as may be designated by the Board of Directors of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement represents the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, supersedes any and all other agreements, verbal or otherwise, between
the parties hereto concerning such subject matter, and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

 

COMPANY

 

CONSULTANT

 

 

 

 

 

 

 

 

 

By:

/s/ Meredith W. Bjorck

 

/s/ Brady Churches

 

 

 

 

Brady Churches

 

Name:

Meredith W. Bjorck

 

 

 

 

 

 

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

4

--------------------------------------------------------------------------------